     Case 1:20-cv-00019-DAD-SKO Document 16 Filed 10/15/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     DANIEL P. TALBERT
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                           FRESNO DIVISION
11
12
     ALBERT F. BROWN,                               )   CIVIL NO. 1:20−CV−00019-DAD-SKO
13                                                  )
          Plaintiff,                                )   STIPULATION FOR THE AWARD AND
14                                                  )   PAYMENT OF ATTORNEY FEES AND
            v.                                      )   EXPENSES PURSUANT TO THE EQUAL
15                                                  )   ACCESS TO JUSTICE ACT, 28 U.S.C. §
                                                    )   2412(d), AND COSTS PURSUANT TO
16   ANDREW SAUL,                                   )
     Commissioner of Social Security,                   28 U.S.C. § 1920; ORDER
                                                    )
17                                                  )
          Defendant.                                    (Doc. 15)
                                                    )
18
19
20
            IT IS HEREBY STIPULATED by and between the parties through their undersigned
21
     counsel, subject to the approval of the Court, that Albert F. Brown (Plaintiff) be awarded
22
23   attorney fees and expenses in the amount of six thousand dollars ($6,000.00) under the Equal

24   Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and $400 in costs. This amount represents
25
     compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with
26
     this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).
27
28


     Stip. for EAJA Award; 1:20−CV−00019-DAD-SKO
     Case 1:20-cv-00019-DAD-SKO Document 16 Filed 10/15/20 Page 2 of 3


            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
 1
 2   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s counsel. Pursuant to Astrue v.

 3   Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the
 4
     assignment will depend on whether the fees are subject to any offset allowed under the United
 5
     States Department of the Treasury’s Offset Program. After the order for EAJA fees is entered,
 6
 7   the government will determine whether they are subject to any offset.

 8          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 9   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
10
     expenses and costs to be made directly to Plaintiff’s counsel, pursuant to the assignment
11
     executed by Plaintiff. Any payments made shall be delivered to Chermol & Fishman, LLC,
12
13   11450 Bustleton Avenue, Philadelphia, PA 19116.

14          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
15   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
16
     EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
17
     bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel including David F. Chermol,
18
19   Esq., Chermol & Fishman, LLC, Helen R. Zane, Esq., and Law Offices of Helen R. Zane may

20   have relating to EAJA attorney fees in connection with this action.
21
            This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security
22
     Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
23
24          Respectfully submitted this 13th day of October 2020.
25
26   Dated: October 13, 2020               By:     /s/ David F. Chermol*
                                                   CHERMOL & FISHMAN, LLC
27                                                 Attorney for Plaintiff
                                                   *Authorized via e-mail
28


     Stip. for EAJA Award; 1:20−CV−00019-DAD-SKO
     Case 1:20-cv-00019-DAD-SKO Document 16 Filed 10/15/20 Page 3 of 3



 1
 2   Dated: October 13, 2020                       McGREGOR W. SCOTT
 3                                                 United States Attorney
                                                   DEBORAH LEE STACHEL
 4                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
 5
 6                                        By:      /s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
 7                                                 Special Assistant United States Attorney
 8                                                 Attorneys for Defendant
 9
10                                                 ORDER
11            Based upon the parties’ above “Stipulation for the Award and Payment of Attorney Fees
12   and Expenses Pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412(d), and
13   Costs Pursuant to 28 U.S.C. § 1920” (the “Stipulation”) (Doc. 15), IT IS ORDERED that
14   attorney’s fees in the amount of SIX THOUSAND DOLLARS AND 00/100 ($6,000.00), as
15   authorized under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the
16   amount of FOUR HUNDRED DOLLARS AND 00/100 ($400.00), as authorized by 20 U.S.C. §
17   1920, be awarded subject to the terms of the Stipulation.
18
19   IT IS SO ORDERED.

20
     Dated:     October 15, 2020                                 /s/   Sheila K. Oberto          .
21                                                     UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28


     Stip. for EAJA Award; 1:20−CV−00019-DAD-SKO
